Citation Nr: 0829256	
Decision Date: 08/27/08    Archive Date: 09/04/08	

DOCKET NO.  05-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 7, 1997, for 
the grant of service connection for a chronic acquired 
psychiatric disorder, namely post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from June 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the VARO in Waco, Texas.  A review of 
the record reveals that by rating decision dated in November 
2001, service connection for PTSD was granted.  A 50 percent 
rating was assigned, effective May 7, 1997, the date of 
receipt of the veteran's reopened claim for service 
connection for a chronic acquired psychiatric disorder.  

The Board notes that a review of the record reveals that the 
veteran has not raised a claim of clear and unmistakable 
error (CUE) in the previous final decision denying service 
connection for a chronic acquired psychiatric disorder.  If 
the veteran should claim CUE, "there must be some degree of 
specificity as to what the alleged error is, unless it is the 
kind of error that, if true, would be clear and unmistakable 
error, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To the 
extent the veteran wishes to raise a claim based on CUE, he 
should contact the RO.

In April 2008, the Board issued a decision denying 
entitlement to an effective date earlier than May 7, 1997, 
for the award of service connection for PTSD.  As explained 
below, Vacatur of that decision is warranted.  

A review of the record reveals that the veteran testified 
before the undersigned Veterans Law Judge at a video 
conference hearing in March 2008.  A transcript of the 
hearing has been associated with the record.  






FINDINGS OF FACT

1.  On April 29, 2008, the Board issued a decision which 
denied entitlement to an effective date earlier than May 7, 
1997, for the award of service connection for PTSD.  

2.  There is no informal claim, or an attempt to file a 
claim, to reopen the issue of service connection for a 
chronic acquired psychiatric disorder, to include PTSD, prior 
to May 7, 1997.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's April 29, 2008, 
decision have been met.  38 U.S.C.A. § 7104 (a) (West 2002); 
38 C.F.R. § 20.904 (2007).

2.  The criteria for an effective date prior to May 7, 1997, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5013A, 5104, 5107, 5108 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that the 
evidence and information currently of record is sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
51203A, 5106, 5107, 5126, or the regulations implementing it.  
The RO notified the veteran of the evidence and information 
necessary to substantiate a claim for an earlier effective 
date in a June 2003 communication.  The veteran was informed 
that it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  In a March 2006 letter, he was 
informed how VA determines a disability rating and how it 
determines an effective date once a claim has been granted.  

With regard to VA's duty to assist, the record reveals the 
veteran had the opportunity to provide testimony on his own 
behalf at a video conference hearing with the undersigned in 
March 2008.  A transcript of the proceedings is of record.

Vacatur

On April 29, 2008, the Board issued a decision denying the 
veteran entitlement to an effective date earlier than May 7, 
1997, for the grant of service connection for PTSD.  An 
appellate decision may be vacated by the Board upon the 
request of the appellant or his representative, or on the 
Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904 (2007).  The veteran submitted 
evidence that was received by the Board before the April 29, 
2008, decision was rendered.  In order to ensure the veteran 
due process, the Board has decided to vacate the April 2008 
decision and issue a corrected decision in its place to 
ensure that the veteran receives a decision that takes into 
consideration all the evidence of record.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 U.S.C.A. § 20.1100 
(b) (2007).  The merits of the issue set forth above are 
considered de novo in the decision below.

Factual Background and Analysis

The assignment of effective dates of awards of VA benefits 
are governed by the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Unless specifically provided otherwise, 
the effective date of an award based on an original claim for 
service connection, a claim reopened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110 (a).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400.

If a claimant files an application for service connection 
with VA and the claim is disallowed, he has the right to 
appeal the disallowance to the Board.  See, for example, 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 2.302.  If a claimant does not initiate an appeal 
within one year, or if a claimant fails to perfect the appeal 
by filing a timely substantive appeal, or if a claimant 
initiates a timely appeal and the appeal is later withdrawn 
and denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5108, 5110; 38 C.F.R. §§ 3.156, 3.400.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the case is denied.  See Colvin v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the evidence in this case reveals that in 
November 1982, the Board, among other things, denied service 
connection for a psychiatric disorder on the basis that there 
was nothing in the evidence of record to indicate that the 
veteran had an acquired psychiatric disorder causally related 
to service or to his service-connected right shoulder 
disability.  It was further noted the veteran was found to 
have a personality disorder in March 1980, but a personality 
disorder is not a disease or disability for which Veterans 
Administration benefits are authorized.  38 C.F.R. § 3.303 
(c).  

Received in January 1989 was a claim for an increased rating 
for a service-connected right shoulder disability.  No 
reference whatsoever was made to a psychiatric disorder in a 
communication. 

It was not until May 1997 that reference was made to a 
psychiatric disability.  The veteran stated that he wished to 
amend his service-connected claim to include "depression 
secondary to my service-connected shoulder condition."  
Evidence was developed and service connection was eventually 
granted, with the effective date being May 7, 1997, the date 
of receipt of the communication.  Under analysis as a 
reopened claim, the earliest effective date that could be 
granted for the award of service connection for a chronic 
psychiatric disorder is the date of receipt of the claim.  
Therefore, an effective date earlier than May 7, 1997, may 
not be assigned.

Accordingly, the date the veteran sent in his request to 
reopen the previously denied claim for service connection for 
a chronic acquired psychiatric disorder is the date of the 
current claim, and the assignment of an effective date 
earlier than May 7, 1997, is not warranted.  See Flash v. 
Brown, 8 Vet. App. 332 (1995) (when a claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen).  

Recently received at the Board was a March 2008 VA mental 
health outpatient note.  The staff psychologist indicated 
that he first met the veteran in August 1997 at which time it 
was recommended the veteran participate in a PTSD therapy 
group.  The individual stated that "not only does it seem 
highly unlikely that his symptoms would have begun only 
shortly prior to our first meeting in August 1997 but also it 
appears highly likely that they were present upon his return 
to the United States from Vietnam."  The psychologist stated 
that given that the criteria for PTSD were not in existence 
at the time of the veteran's discharge from service, it was 
"reasonable to conjecture that, had such diagnostic tools 
been available, he would have been diagnosed with PTSD at 
that time."  

This communication was not received until 2008.  It expresses 
the opinion of a VA psychologist in 2008 as to what he thinks 
should have happened years earlier.  A difference of opinion 
does not constitute a basis for the assignment of an earlier 
effective date.  As noted in the introduction above, should 
the veteran wish to raise a claim based on CUE, he should 
contact the RO.  The communication was received a number of 
years after the veteran's request to reopen his claim for 
service connection for a psychiatric disorder was received in 
May 1997.  As noted above, the effective date of an award is 
generally the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date prior to May 7, 1997, for 
the grant of service connection for a chronic acquired 
psychiatric disorder, namely PTSD, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


